Name: Commission Regulation (EC) No 279/94 of 8 February 1994 amending Regulation (EEC) No 2700/93 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producers
 Type: Regulation
 Subject Matter: agricultural activity;  economic policy;  animal product;  means of agricultural production
 Date Published: nan

 Avis juridique important|31994R0279Commission Regulation (EC) No 279/94 of 8 February 1994 amending Regulation (EEC) No 2700/93 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producers Official Journal L 037 , 09/02/1994 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 56 P. 0034 Swedish special edition: Chapter 3 Volume 56 P. 0034 COMMISSION REGULATION (EC) No 279/94 of 8 February 1994 amending Regulation (EEC) No 2700/93 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producersTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 233/94 (2), and in particular Article 5 (9) thereof,Having regard to Council Regulation (EEC) No 3493/90 of 27 November 1990 laying down general rules for the granting of premiums to sheepmeat and goatmeat producers (3), as last amended by Regulation (EC) No 233/94, and in particular the second paragraph of Article 1 thereof,Whereas Commission Regulation (EEC) No 2700/93 (4), as amended by Regulation (EC) No 80/94 (5), pursuant to Council Regulation (EEC) No 3508/92 (6), as amended by Regulation (EC) No 165/94 (7), and Commission Regulation (EEC) No 3887/92 (8) regarding the integrated administration and control system for certain Community aid schemes, provides for the obligation whereby, as from the 1994 marketing year, producers must keep the number of ewes and/or goats in respect of which the premium is applied for on his holding during the retention period; whereas the application of this rule in the sheepmeat and goatmeat sector would lead to the discontinuation of a traditional practice in some Member States; whereas, therefore, provision should be made to allow those practices to be continued under certain conditions and, in that connection, to derogate from the definition of a holding as used in the context of the integrated administration and control system; whereas, in the case of animals placed in agistment, it is necessary to ensure that animals moved are identified in order to make possible their effective control and to notify in advance the periods and places where the movement is to be carried out;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1 The first subparagraph of Article 1 (3) of Regulation (EEC) No 2700/93 is replaced by the following subparagraphs:'3. The retention period during which the producer undertakes to keep on his holding, within the meaning of Article 1 (3) of Regulation (EEC) No 3493/90, the number of ewes and/or she goats in respect of which the premium is requested shall be 100, days starting on the last day of the period for the submission of applications referred to in paragraph 2.Before all or some of that number of ewes and/or she goats in respect of which the premium is requested are placed in agistment during the retention period, the animals concerned must be identified. Furthermore, as from the 1995 marketing year, the place (or places) of retention must be indicated in the premium application as well as, where applicable, the period (or periods) concerned. In the event of a change of place or date relating to that period, the producer shall give prior written notification thereof to the competent authority.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply as from the beginning of the 1994 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 February 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 289, 7. 10. 1989, p. 1.(2) OJ No L 30, 3. 2. 1994, p. 9.(3) OJ No L 337, 4. 12. 1990, p. 7.(4) OJ No L 245, 1. 10. 1993, p. 99.(5) OJ No L 16, 19. 1. 1994, p. 1.(6) OJ No L 355, 5. 12. 1992, p. 1.(7) OJ No L 24, 29. 1. 1994, p. 6.(8) OJ No L 391, 31. 12. 1992, p. 36.